Citation Nr: 1810119	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO. 10-44 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected fracture of the left femur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing. A transcript of that hearing is associated with the record.

The case was most recently before the Board in August 2017, when it was remanded for additional development.


FINDINGS OF FACT

Throughout the period on appeal the residuals of the Veteran's left femur fracture are manifested by complaints of pain in the left hip with slight limitation of hip function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fracture of the left femur have not been met. 38 U.S.C. §§ 1155, 5103A, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80 (1997). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45.

Service connection was initially granted for the left femur disability in a December 1989 rating decision. The rating decision noted that the Veteran had been involved in a motorcycle accident in February 1988 and sustained fractures to the left femur, left ankle and left and right patella. Service connection was granted and separate initial ratings assigned for each disability.  

The Veteran's left hip disorder is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255. Under DC 5255, an 80 percent disability rating is warranted for fracture of the femur shaft or anatomical neck with nonunion and loose motion. A 60 percent rating is assigned for a fracture of the femur surgical neck with false joint, and for nonunion of the femur with loose motion, weight bearing preserved with aid of brace. A 30 percent rating is warranted for malunion of the femur with marked knee or hip disability. A 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability. Finally, a rating of 10 percent is warranted for malunion with slight knee or hip disability. 

Under DC 5251, which addresses extension, a 10 percent rating is warranted when thigh extension is limited to 5 degrees. 38 C.F.R. § 4.71(a), DC 5251. 

Under DC 5252, which addresses flexion, a 40 percent rating is assigned when flexion is limited to 10 degrees, a 30 percent rating is assigned when flexion is limited to 20 degrees, a 20 percent rating is assigned when flexion is limited to 30 degrees and a 10 percent rating is assigned when thigh flexion is limited to 45 degrees. 38 C.F.R. § 4.71(a), DC 5252. 

DC 5253 addresses limitations on abduction and adduction of the hip. Under DC 5253, a 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees, a 10 percent rating is warranted for limitation of adduction with the inability to cross legs, and a 10 percent rating is warranted for limitation of rotation with the inability to toe-out more than 15 degrees in the affected leg. 38 C.F.R. § 4.71(a), DC 5253. 

DC 5254 provides an 80 percent rating for flail joint of the hip, and DC 5250 provides ratings ranging from 60 percent to 90 percent for hip ankylosis. 38 C.F.R. § 4.71(a), DC 5250, 5254. Full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction. 38 C.F.R. § 4.71, Plate II. 

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II. 

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected fracture of the left femur. He filed a claim for increased rating in July 2008.

The Veteran was afforded a VA examination in August 2008. The examiner documented that the Veteran reported "only minimal pain" pertaining to his femoral shaft disability without reports of stiffness or swelling. The Veteran stated that most of his pain was in his left knee. The Veteran stated he used to complain of pain at the surgery site but the pain had since subsided. The examiner reported that the Veteran had minimal functional limitations with regard to activities of daily living and occupational activity. 

In the January 2009 rating action on appeal, the RO assigned a rating of 10 percent for the Veteran's femur fracture.  

The Veteran was afforded a VA examination in June 2010. The examiner reported that the Veteran described no pain to his femur and that primarily he reported bilateral knee pain. On physical examination, the examiner reported that the Veteran's femur was stable with tenderness to palpation in the gluteus at the level of the greater trochanter. The Veteran had full passive range of motion of the hip without any pain. There was no other pathology in the hip.

The Veteran testified at an August 2013 Board hearing that his left leg has worsened since his last examination and that he uses an electronic muscle stimulator to help loosen his muscles so he can function at work. The Veteran also testified that he had lost eight days of work in the previous year and he has also had to cut back on overtime because of his disability.

Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in May 2014. The Veteran stated that his he gets occasional pain in his left hip but that his right hip is fine. The Veteran's ROM for his right hip flexion was 125 degrees or greater and his left hip flexion was 120 degrees (without objective evidence of painful motion bilaterally). ROM for right and left hip extension was 30 degrees and right and left hip abduction was 10 degrees (without objective evidence of painful motion, or limiting the Veteran from crossing his legs). The Veteran was able to rotate each extremity with his toe-out by 15 degrees or greater. The Veteran internally rotated his right hip 45 degrees and his left hip 45 degrees. His right hip external rotation was 45 degrees, and his left external hip rotation was 40 degrees (without objective evidence of painful motion bilaterally). The Veteran had a ROM of 50 degrees for his right and left hip abduction, and 25 degrees for his right and left hip adduction (without objective evidence of painful motion for both test in both extremities). The Veteran was able to complete repetitive testing, times three, and did not experience additional ROM loss following repetition. However, the examiner noted that the Veteran experienced functional loss of less movement than normal of left lower extremity following repetitive use. The examiner noted that the Veteran did not have ankylosis, malunion, nonunion flail hip joint or leg length discrepancy. The Veteran was noted to use a cane occasionally, and he had traumatic arthritis documented in his right hip. The examiner also found the disability had a functional impact in that the Veteran is limited in prolonged running, jumping, climbing, lifting, and loading due to limited motion.

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in August 2015. The examiner diagnosed the Veteran with a trochanteric pain syndrome and left femur fracture status-post intramedullary nail. The Veteran reported to the examiner that he has pain in his left thigh since the injury in the area where repair was made to fix fractured femur. The Veteran denied experiencing flare-ups or any functional loss or functional impairment of the joint or extremity. The examiner found that the Veteran's ROM results for his hip joints were normal bilaterally. Flexion was 0 to 125 degrees; extension was 0 to 30 degrees; abduction was 0 to 45 degrees and adduction was 0 to 25 degrees. There was no objective evidence of pain noted during testing and that there was no evidence of pain on weight bearing. The Veteran was able to complete repetitive testing, times three, without any loss in ROM. The examiner noted that the Veteran did not use any assistance devices. The examiner noted that the Veteran did not have ankylosis, malunion, nonunion flail hip joint or leg length discrepancy. There was also no degenerative or traumatic arthritis documented. 

The Board remanded the claim in August 2017 to obtain a medical examination regarding all manifestations of the femur fracture, to include whether the trochanteric pain syndrome noted in August 2015 was a separate residual.  Pursuant to the remand, the Veteran was afforded a VA examination in September 2017. The Veteran reported to the examiner that he had recurring pain in his left femur in the area where "the nail and screw are joined at the hip." The pain has worsened progressively over the decades. The Veteran further reported that he has both a constant ache and episodes of sharp pain in this area after walking, climbing stairs and sitting. The Veteran described flare-ups of his left hip as when he sits for an extended period of time (over an hour), climbing stairs, or when walking more than 2 blocks, he feels a sharp pain in upper femur, hip area. The Veteran reported that his disability has affected his ability to work as a security guard. Results for the Veteran's hip ROM test were as follows: right hip flexion was 0 to 125 degrees; extension was 0 to 30 degrees; abduction was 0 to 45 degrees; adduction was 0 to 25 degrees; external rotation was 0 to 60 and internal rotation was 0 to 45. The Veteran was not limited from crossing his legs and there was no objective evidence pain or crepitus noted during the exam. The left hip results were flexion was 0 to 70 degrees; extension was 0 to 30 degrees; abduction was 0 to 40 degrees; adduction was 0 to 20 degrees; external rotation was 0 to 20 and internal rotation was 0 to 35. The Veteran was not limited from crossing his legs and no crepitus was noted. However, there was mild left lateral hip tenderness noted during flexion, extension, abduction, and external rotation noted during the exam. There was also pain on weight bearing. 

The Veteran was able to complete repetitive testing, times three, without any loss in ROM. However, the examiner noted that the Veteran experienced pain, weakness, fatigability or incoordination that significantly limited his functional ability with repetitive use over time. The examiner was able to describe this limitation in terms of ROM for the left hip as flexion of 0 to 40 degrees; extension of 0 to 20 degrees; abduction of 0 to 20 degrees; adduction of 0 to10 degrees, external rotation of 0 to 20 degrees and internal rotation of 0 to 20 degrees. The examiner noted that the Veteran did not use any assistance devices. The examiner noted that the Veteran did not have ankylosis, malunion, nonunion flail hip joint or leg length discrepancy. There was also no degenerative or traumatic arthritis documented. Neither the right nor left hips had evidence of pain on non-weight bearing testing. Also, there was no objective evidence of pain on passive ROM testing of the right hip. However, there was objective evidence of pain on passive ROM testing of the left hip. 

The examiner provided an opinion with the examination stating: "At today's examination, [the Veteran] exhibits antalgic gait on the left side, which is partially due to the left hip pain on weight bearing (he has left knee and ankle trauma too and it is not possible to determine how much the hip pain contributes to the antalgic gait)." The examiner further stated:

Although the intramedullary nail placement required inserting the nail from the greater trochanter, the nail entrance is outside of the hip joint capsule and does not affect the hip joint per se. However it is possible that the ipsilateral knee pain, which is secondary to the patella fracture and knee DJD, may change the weight bearing axis and increase the hip pain.

After a careful review of the record, the Board finds that a disability rating in excess of 10 percent for the residuals of the left femur fracture is not warranted. As noted above, a 20 percent rating is warranted for malunion with moderate knee or hip disability. The medical evidence of record shows that the Veteran experienced a fracture of the femur which was surgically repaired with pins. The Board finds that such an injury is analogous to malunion of the femur. The Veteran is separately compensated for left knee and ankle disabilities and manifestations of those disabilities cannot be used in the evaluation of the left femur fracture. 38 C.F.R. § 4.14. 

The Board also finds that the Veteran's symptoms are best characterized as producing no more than a slight hip disability. Although the term "moderate" is not defined by regulation, in determining the degree of disability which warrants the assignment of a higher rating, the Board notes that a 20 percent rating would be assigned for thigh flexion limited to 30 degrees (DC 5252) or limitation of abduction, motion lost beyond 10 degrees (DC 5253). The evidence of record does not show decreases in range of motion of the hip which more closely approximate those criteria. 

Prior to the May 2015 VA examination, the Veteran's complaints of pain were focused on his knees. The Veteran's first mention of pain to his left hip was during May 2015 VA examination when he reported "occasional left hip pain." Although the May 2015 examiner opined that the Veteran experienced functional loss of less movement than normal of his left lower extremity following repetitive use that still would equate to no more that slight disability or a 10 percent rating.

During the August 2015 VA examination the Veteran began to first report pain to his left thigh and hip and that he had pain to his thigh since the injury occurred. However, despite the report of pain, the Veteran did not exhibit any limitation in ROM of his hip and he denied experiencing flare-ups. The Veteran was also able to complete repetitive testing, times three, without any loss in ROM. 

However, during the September 2017 VA examination, the Veteran started to show signs of degradation of his service-connected injuries. The Veteran's initial ROM for his left hip flexion decreased to 70 degrees, and the examiner's description in degrees of ROM for the Veteran's limitation of functional ability for his left hip was was a flexion of 40 degrees. There was also there was objective evidence of pain on passive ROM testing of the left hip. However, even when using the reduced ROM measurement for the left hip flexion of 0 to 40 degrees does not more closely approximate the criteria for an increased, 20 percent disability rating. 

It is important to note that the Veteran has primarily reported his femur fracture disability causes him pain. However, the September 2017 examiner also noted that that the Veteran exhibits an antalgic gait on the left side that is partially due to his left hip pain, but considering his accompanying service-connected left knee and ankle disabilities, it is not possible to determine how much of the Veteran's hip pain contributes to his antalgic gait. Additionally, the examiner opined that is also possible that the Veteran's hip pain is increased by a change in the Veteran's weight bearing axis from his knee fracture; for which was incorporated as a part of the Veteran's left femur fracture disability in the RO's January 2009 rating decision. The evaluation of the left knee disability is not before the Board. 

The medical evidence of record, including VA examination objective findings in August 2015 and September 2017, support the conclusion that the overall impairment caused by the residuals of the left femur fracture does not more closely approximate moderate hip disability.

In deciding the claim, the Board has also considered the Veteran's lay statements that his femur fracture disability is worse than currently evaluated. He is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In sum, the Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that a rating in excess of 10 percent for the Veteran's service-connected femur fracture disability is not warranted. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable and the claim must be denied. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to an increased rating in excess of 10 percent for service-connected fracture of the left femur is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


